DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 10/1/2020.
	Claims 1-14 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/15/2020; 3/30/2021; 4/22/2021; 6/10/2021; 9/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of U.S. Patent No.10,864,609. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the patents. The claims of the patent and the claims of the present application are both directed to a power tool and a dust collector having tool body, motor, fan and a cover. 
While the claims of the present application and the claims of the patents may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art. 
Patented claims 11-13 and 20 disclose all of the structure defined in application claim 1. Therefore, patented claims 11-13 and 20 are in essence a “species” of the generic invention of application claim 1.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since 11-13 and 20, application claim 1 is not patentably distinct from patented claims 11-13 and 20.
The application claims and patented claims match-up as follows:
Application Claim   	Patent Claims US 10,864,609
 1			11 and 12
1			13 and 20

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

8.	Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2017/01000809) in view of Britz (US 7,354,226).
With regard to claim 1,  Furusawa discloses a power tool (10) configured to perform a processing operation (drilling) by driving a tool accessory (119) attached to the power tool such that an axis of the tool accessory coincides with a driving axis, the power tool being connectable with a dust collector (200) for collecting dust generated during the processing operation, the dust collector including a suction port (214) disposed to surround the tool accessory, an outlet (214a) and a suction passage (211) extending from the suction port to the outlet (214a), the power tool comprising: a tool body (101) including a mounting part (170) and a first inlet (170b), the mounting part (170) being configured such that the dust collector is attachable to and detachable from the mounting part in parallel to the driving axis, the first inlet (170b) communicating with the suction passage via the outlet (214a) when the dust collector is attached to the mounting part (170); a motor (110) including a motor body and a motor shaft (111), the motor body including a stator and a rotor (as seen in fig.2), the motor shaft (111) extending from the rotor in parallel to the driving axis (fig.2); a fan (112a & b) mounted on the motor shaft (111) so as to rotate together with the motor shaft, the fan having a except for a cover configured to be held in a close position where the cover closes the first inlet when the dust collector is not attached to the mounting part, and to be moved, in interlock with attaching of the dust collector to the mounting part, to an open position where the cover opens the first inlet.  
Britz teaches a power tool and dust collector including a cover (28 fig,1) configured to be held in a close position where the cover closes the first inlet when the dust collector is not attached to the mounting part (30), and to be moved, in interlock with attaching of the dust collector (32) to the mounting part, to an open position where the cover opens the first inlet.  
In view of Britz teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Furusawa by providing a cover in order to provide a sealed closing of the connection opening (col. 2, lines 37-39). 
With regard to claim 2, modified Furusawa discloses a power tool (10), wherein: the tool body (101 fig.2) extends in a front-rear direction along the driving axis, the power tool further includes a grip part  (109) protruding from a rear end portion of the tool body in a direction crossing the driving axis, the grip 
With regard to claim 3, modified Furusawa discloses a power tool (10), wherein: the first inlet (170b) and the motor body (110) are located on opposite sides of the fan (112a & b) in an extension direction of the motor shaft (111), and the tool body has an outlet located radially outward of the fan (feeding the air, from which the dust has been separated in the storing part, through the passage part into the drilling tool par.0012 and the air separated from the dust by the filter is discharged toward the drilling tool par 0014).  
With regard to claim 4, modified Furusawa discloses a power tool (10), wherein: the tool body has a second inlet (the fan housing 131 includes a dust collecting fan exhaust opening for discharging air sucked by the dust collecting fan par 0038) for introducing an air flow for cooling the motor (110), and the second inlet and the fan (112a & b) are located on opposite sides of the motor body (fig.1) in the extension direction of the motor shaft (111).  
With regard to claim 5, modified Furusawa discloses a power tool (10), wherein: the fan (112a &112b) further has a second blade (fig.1) configured to fan exhaust opening for discharging air), and except for the first and second blades (112b) are integrally formed with each other to form the fan.  However, it is known in the art to make the fan integral with each other.
It would have been obvious to one having ordinary in the art at the time of invention to make the fan integral with each other in order to make the fan and tool compact and reduce tool size. Further, it would have been obvious to one having ordinary in the art at the time of invention to substitute Furusawa’s fans for first and second fan blade integrally formed in order to reduce tool size, too.
With regard to claim 6, modified Furusawa discloses a power tool (10), further comprising: a driving mechanism (120, 121, 150) configured to drive the tool accessory (119) by power of the motor (110), wherein: the tool body (101) includes: a driving mechanism housing part (105) that houses the driving mechanism (120,121,150); and a motor housing part (103) that houses the motor and that is connected to the 49MKT1720 USlOBO1 driving mechanism housing part (105), and the cover (28 Britz) is held between the driving mechanism housing part (105) and the motor housing part (103) so as to be movable in parallel to the driving axis and is biased toward the close position by an elastic member (54 Britz).  
With regard to claim 7, modified Furusawa discloses a power tool (10), wherein: the fan (112a & b) is disposed in the motor housing part (103), an intake 
With regard to claim 9, modified Furusawa discloses a power tool (10), wherein: the cover (28 Britz fig.2) has a projection (52 Britz) protruding in a direction that intersects a direction of attaching and detaching the dust collector, and the cover is moved to the open position in interlock with attaching of the dust collector to the mounting part, in a state in which the projection is held in contact with a portion of the dust collector (Britz fig.2).  
With regard to claim 10, modified Furusawa discloses a power tool (10), wherein: the first inlet (170) and the motor body (fig. 2) are located on opposite sides of the fan (112a & 112b) in an extension direction of the motor shaft (111), and the tool body (101) has an outlet (not shown) located radially outward of the fan.  
With regard to claim 11, modified Furusawa discloses a power tool (10),  wherein: the tool body (101) has a second inlet  (18Britz fig2) for introducing an air flow for cooling the motor (110), and the second inlet and the fan are (would be) located on opposite sides of the motor body in the extension direction of the motor shaft (111).  
With regard to claim 12, modified Furusawa discloses a power tool (10),  wherein: the fan (112a & 112b fig.2) further has a second blade configured to generate the air flow for cooling the motor (110) flowing into the tool body through the second inlet, and except for the first and second blades are integrally formed with each other to form the fan.  However, it is known in the art to make the fan integral with each other.
It would have been obvious to one having ordinary in the art at the time of invention to make the fan integral with each other in order to make the fan and tool compact and reduce tool size. Further, it would have been obvious to one having ordinary in the art at the time of invention to substitute Furusawa’s fans for first and second fan blade integrally formed in order to reduce tool size, too.
With regard to claim 13, modified Furusawa discloses a power tool (10),  further comprising: a driving mechanism (120,121,150) configured to drive the tool accessory (119) by power of the motor (110), wherein: the tool body (101) includes: a driving mechanism housing part (105)  that houses the driving mechanism; and a motor housing part (103) that houses the motor and that is connected to the driving mechanism housing part, and the cover (28 Britz) is (would be) held between the driving mechanism housing part and the motor housing part so as to be movable in parallel to the driving axis and is biased toward the close position by an elastic member (54 Britz).  
With regard to claim 14, modified Furusawa discloses a power tool (10),    wherein: the cover (28 Britz) has a projection (52 Britz) protruding in a direction that intersects a direction of attaching and detaching the dust collector, and the cover is moved to the open position in interlock with attaching of the dust collector to the mounting part, in a state in which the projection (52 Britz) is held in contact with a portion of the dust collector.	
Allowable Subject Matter
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 8, modified Furusawa discloses a power tool but fails to disclose or teach in combination, wherein a sealing member is disposed between the partition member and a support that supports the driving mechanism within the driving mechanism housing part.  
Conclusion
10.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/24/2022